UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. 15)1 Office Depot, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) JEFFREY C. SMITH STARBOARD VALUE LP 777 Third Avenue, 18th Floor New York, New York 10017 (212) 845-7977 STEVE WOLOSKY, ESQ. OLSHAN FROME WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 13, 2015 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 676220106 1 NAME OF REPORTING PERSON STARBOARD VALUE LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 48,791,411* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.9% 14 TYPE OF REPORTING PERSON PN * Includes 4,050,000 Shares underlying call options exercisable within 60 days hereof. 2 CUSIP NO. 676220106 1 NAME OF REPORTING PERSON STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 13,326,965* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.4% 14 TYPE OF REPORTING PERSON CO * Includes 1,262,200 Shares underlying call options exercisable within 60 days hereof 3 CUSIP NO. 676220106 1 NAME OF REPORTING PERSON STARBOARD VALUE AND OPPORTUNITY S LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,285,171* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON OO * Includes 281,400 Shares underlying call options exercisable within 60 days hereof 4 CUSIP NO. 676220106 1 NAME OF REPORTING PERSON STARBOARD VALUE AND OPPORTUNITY C LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,591,672* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON PN * Includes 136,400 Shares underlying call options exercisable within 60 days hereof 5 CUSIP NO. 676220106 1 NAME OF REPORTING PERSON STARBOARD VALUE R LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,591,672* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON PN * Includes 136,400 Shares underlying call options exercisable within 60 days hereof. 6 CUSIP NO. 676220106 1 NAME OF REPORTING PERSON STARBOARD VALUE R GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,591,672* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON OO * Includes 136,400 Shares underlying call options exercisable within 60 days hereof. 7 CUSIP NO. 676220106 1 NAME OF REPORTING PERSON STARBOARD VALUE GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 48,791,411* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.9% 14 TYPE OF REPORTING PERSON OO * Includes 4,050,000 Shares underlying call options exercisable within 60 days hereof. 8 CUSIP NO. 676220106 1 NAME OF REPORTING PERSON STARBOARD PRINCIPAL CO LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 48,791,411* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.9% 14 TYPE OF REPORTING PERSON PN * Includes 4,050,000 Shares underlying call options exercisable within 60 days hereof. 9 CUSIP NO. 676220106 1 NAME OF REPORTING PERSON STARBOARD PRINCIPAL CO GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 48,791,411* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.9% 14 TYPE OF REPORTING PERSON OO * Includes 4,050,000 Shares underlying call options exercisable within 60 days hereof. 10 CUSIP NO. 676220106 1 NAME OF REPORTING PERSON JEFFREY C. SMITH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 48,837,247* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.9% 14 TYPE OF REPORTING PERSON IN * Includes 4,050,000 Shares underlying call options exercisable within 60 days hereof. 11 CUSIP NO. 676220106 1 NAME OF REPORTING PERSON MARK R. MITCHELL 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 48,791,411* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.9% 14 TYPE OF REPORTING PERSON IN * Includes 4,050,000 Shares underlying call options exercisable within 60 days hereof. 12 CUSIP NO. 676220106 1 NAME OF REPORTING PERSON PETER A. FELD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 48,791,411* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.9% 14 TYPE OF REPORTING PERSON IN * Includes 4,050,000 Shares underlying call options exercisable within 60 days hereof. 13 CUSIP NO. 676220106 1 NAME OF REPORTING PERSON T-S CAPITAL PARTNERS, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CALIFORNIA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0- 8 SHAREDVOTING POWER - 0- 9 SOLE DISPOSITIVE POWER - 0- 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 0- 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON OO 14 CUSIP NO. 676220106 1 NAME OF REPORTING PERSON DAVID SIEGEL 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0- 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON IN 15 CUSIP NO. 676220106 1 NAME OF REPORTING PERSON ROBERT TELLES 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER - 0- 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER - 0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 0- 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON IN 16 CUSIP NO. 676220106 The following constitutes Amendment No. 15 to the Schedule 13D filed by the undersigned (“Amendment No. 15”).This Amendment No. 15 amends the Schedule 13D as specifically set forth herein. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The Shares purchased by each of Starboard V&O Fund, Starboard S LLC and Starboard C LP and held in the Starboard Value LP Accounts were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases.The aggregate purchase price of the 12,064,765Shares beneficially owned by Starboard V&O Fund is approximately $25,875,419, excluding brokerage commissions.The aggregate purchase price of certain call options exercisable into 1,262,200 Shares beneficially owned by Starboard V&O Fund, as further described in Item 6 below, is approximately $2,164,673, excluding brokerage commissions. The aggregate purchase price of the 3,003,771Shares beneficially owned by Starboard S LLC is approximately $8,858,290, excluding brokerage commissions. The aggregate purchase price of certain call options exercisable into 281,400 Shares beneficially owned by Starboard S LLC, as further described in Item 6 below, is approximately $482,601, excluding brokerage commissions. The aggregate purchase price of the 1,455,272 Shares beneficially owned by Starboard C LP is approximately $7,910,837, excluding brokerage commissions. The aggregate purchase price of certain call options exercisable into 136,400 Shares beneficially owned by Starboard C LP, as further described in Item 6 below, is approximately $233,926, excluding brokerage commissions.The aggregate purchase price of the 28,217,603 Shares held in the Starboard Value LP Accounts is approximately $78,434,980, excluding brokerage commissions.The aggregate purchase price of certain call options exercisable into 2,370,000 Shares held in the Starboard Value LP Accounts, as further described in Item 6 below, is approximately $4,064,550, excluding brokerage commissions.The 45,836 Shares directly owned by Mr. Smith were granted to Mr. Smith by the Issuer in his capacity as a director of the Issuer. The Shares owned directly by Mr. Siegel were purchased with personal funds in open market purchases. The aggregate purchase price of the 1,250 Shares directly owned by Mr. Siegel is approximately $5,023, excluding brokerage commissions. Item 5. Interest in Securities of the Issuer. Items 5(a) - 5(c) are hereby amended and restated to read as follows: The aggregate percentage of Shares reported owned by each person named herein is based upon 548,727,485 Shares outstanding, as of September26, 2015, which is the total number of Shares outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q, filed with the Securities and Exchange Commission on November 3, 2015. A. Starboard V&O Fund (a) As of the close of business on November 13, 2015, Starboard V&O Fund beneficially owned 13,326,965Shares, including 1,262,200 Shares underlying certain call options. Percentage: Approximately 2.4% 17 CUSIP NO. 676220106 (b) 1. Sole power to vote or direct vote: 13,326,965 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 13,326,965 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Starboard V&O Fund during the past sixty days are set forth in Schedule A and are incorporated herein by reference. B. Starboard S LLC (a) As of the close of business on November 13, 2015, Starboard S LLC beneficially owned 3,285,171Shares, including 281,400 Shares underlying certain call options. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 3,285,171 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 3,285,171 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Starboard S LLC during the past sixty days are set forth in Schedule A and are incorporated herein by reference. C. Starboard C LP (a) As of the close of business on November 13, 2015, Starboard C LP beneficially owned 1,591,672Shares, including 136,400 Shares underlying certain call options. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 1,591,672 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,591,672 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Starboard C LP during the past sixty days are set forth in Schedule A and are incorporated herein by reference. D. Starboard R LP (a) Starboard R LP, as the general partner of Starboard C LP, may be deemed the beneficial owner of the 1,591,672Shares owned by Starboard C LP, including 136,400 Shares underlying certain call options. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 1,591,672 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,591,672 4. Shared power to dispose or direct the disposition: 0 (c) Starboard R LP has not entered into any transactions in the Shares during the past sixty days.The transactions in the Shares on behalf of Starboard C LP during the past sixty days are set forth in Schedule A and are incorporated herein by reference. 18 CUSIP NO. 676220106 E. Starboard R GP (a) Starboard R GP, as the general partner of Starboard R LP, may be deemed the beneficial owner of the 1,591,672Shares owned by Starboard C LP, including 136,400 Shares underlying certain call options. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 1,591,672 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,591,672 4. Shared power to dispose or direct the disposition: 0 (c) Starboard R GP has not entered into any transactions in the Shares during the past sixty days.The transactions in the Shares on behalf of Starboard C LP during the past sixty days are set forth in Schedule A and are incorporated herein by reference. F. Starboard Value LP (a) As of the close of business on November 13, 2015, 30,587,603 Shares were held in the Starboard Value LP Accounts, including 2,370,000 Shares underlying certain call options.Starboard Value LP, as the investment manager of Starboard V&O Fund, Starboard C LP and the Starboard Value LP Accounts and the manager of Starboard S LLC, may be deemed the beneficial owner of the (i) 13,326,965Shares owned by Starboard V&O Fund, (ii) 3,285,171Shares owned by Starboard S LLC, (iii) 1,591,672Shares owned by Starboard C LP, and (iv) 30,587,603 Shares held in the Starboard Value LP Accounts. Percentage: Approximately 8.9% (b) 1. Sole power to vote or direct vote: 48,791,411 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 48,791,411 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Starboard Value LP through the Starboard Value LP Accounts and on behalf of each of Starboard V&O Fund, Starboard S LLC and Starboard C LP during the past sixty days are set forth in Schedule A and are incorporated herein by reference. G. Starboard Value GP (a) Starboard Value GP, as the general partner of Starboard Value LP, may be deemed the beneficial owner of the (i) 13,326,965Shares owned by Starboard V&O Fund, (ii) 3,285,171Shares owned by Starboard S LLC, (iii) 1,591,672Shares owned by Starboard C LP, and (iv) 30,587,603 Shares held in the Starboard Value LP Accounts. Percentage: Approximately 8.9% (b) 1. Sole power to vote or direct vote: 48,791,411 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 48,791,411 4. Shared power to dispose or direct the disposition: 0 (c) Starboard Value GP has not entered into any transactions in the Shares during the past sixty days.The transactions in the Shares on behalf of each of Starboard V&O Fund, Starboard S LLC, Starboard C LP and through the Starboard Value LP Accounts during the past sixty days are set forth in Schedule A and are incorporated herein by reference. 19 CUSIP NO. 676220106 H. Principal Co (a) Principal Co, as a member of Starboard Value GP, may be deemed the beneficial owner of the (i) 13,326,965Shares owned by Starboard V&O Fund, (ii) 3,285,171Shares owned by Starboard S LLC, (iii) 1,591,672Shares owned by Starboard C LP, and (iv) 30,587,603 Shares held in the Starboard Value LP Accounts. Percentage: Approximately 8.9% (b) 1. Sole power to vote or direct vote: 48,791,411 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 48,791,411 4. Shared power to dispose or direct the disposition: 0 (c) Principal Co has not entered into any transactions in the Shares during the past sixty days.The transactions in the Shares on behalf of each of Starboard V&O Fund, Starboard S LLC, Starboard C LP and through the Starboard Value LP Accounts during the past sixty days are set forth in Schedule A and are incorporated herein by reference. I. Principal GP (a) Principal GP, as the general partner of Principal Co, may be deemed the beneficial owner of the (i) 13,326,965Shares owned by Starboard V&O Fund, (ii) 3,285,171Shares owned by Starboard S LLC, (iii) 1,591,672Shares owned by Starboard C LP, and (iv) 30,587,603 Shares held in the Starboard Value LP Accounts. Percentage: Approximately 8.9% (b) 1. Sole power to vote or direct vote: 48,791,411 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 48,791,411 4. Shared power to dispose or direct the disposition: 0 (c) Principal GP has not entered into any transactions in the Shares during the past sixty days. The transactions in the Shares on behalf of each of Starboard V&O Fund, Starboard S LLC, Starboard C LP and through the Starboard Value LP Accounts during the past sixty days are set forth in Schedule A and are incorporated herein by reference. J. Mr. Smith (a) As of the close of business on November 13, 2015, Mr. Smith directly owned 45,836 Shares. Mr. Smith, as a member of Principal GP and as a member of each of the Management Committee of Starboard Value GP and the Management Committee of Principal GP, may be deemed the beneficial owner of the (i) 13,326,965Shares owned by Starboard V&O Fund, (ii) 3,285,171Shares owned by Starboard S LLC, (iii) 1,591,672Shares owned by Starboard C LP, and (iv) 30,587,603 Shares held in the Starboard Value LP Accounts. Percentage: Approximately 8.9% (b) 1. Sole power to vote or direct vote: 45,836 2. Shared power to vote or direct vote: 48,791,411 3. Sole power to dispose or direct the disposition: 45,836 4. Shared power to dispose or direct the disposition: 48,791,411 (c) Mr. Smith has not entered into any transactions in the Shares during the past sixty days.The transactions in the Shares on behalf of each of Starboard V&O Fund, Starboard S LLC, Starboard C LP and through the Starboard Value LP Accounts during the past sixty days are set forth in Schedule A and are incorporated herein by reference. 20 CUSIP NO. 676220106 K. Messrs. Mitchell and Feld (a) Each of Messrs. Mitchell and Feld, as a member of Principal GP and as a member of each of the Management Committee of Starboard Value GP and the Management Committee of Principal GP, may be deemed the beneficial owner of the (i) 13,326,965Shares owned by Starboard V&O Fund, (ii) 3,285,171Shares owned by Starboard S LLC, (iii) 1,591,672Shares owned by Starboard C LP, and (iv) 30,587,603 Shares held in the Starboard Value LP Accounts. Percentage: Approximately 8.9% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 48,791,411 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 48,791,411 (c) None of Messrs. Mitchell or Feld has entered into any transactions in the Shares during the past sixty days.The transactions in the Shares on behalf of each of Starboard V&O Fund, Starboard S LLC, Starboard C LP and through the Starboard Value LP Accounts during the past sixty days are set forth in Schedule A and are incorporated herein by reference. L. T-S Capital (a) As of the close of business on November 13, 2015, T-S Capital did not own any Shares. Percentage: 0% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 0 (c) T-S Capital has not entered into any transactions in the Shares during the past sixty days. M. Mr. Siegel (a) As of the close of business on November 13, 2015, Mr. Siegel directly owned 1,250 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 1,250 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,250 4. Shared power to dispose or direct the disposition: 0 (c) Mr. Siegel has not entered into any transactions in the Shares during the past sixty days. 21 CUSIP NO. 676220106 O. Mr. Telles (a) As of the close of business on November 13, 2015, Mr. Telles did not own any Shares. Percentage: 0% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 0 (c) Mr. Telles has not entered into any transactions in the Shares during the past sixty days. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Item 6 is hereby amended to add the following: Starboard Value LP and its affiliates have an aggregate economic “long” exposure to 971,000 notional Shares, representing less than 1% of the Shares outstanding, pursuant to certain swap agreements described in this Item 6. Depending on market conditions and other factors, the Reporting Persons may alter the mix of their collective beneficial ownership position in the Issuer, which is currently composed of 44,788,497 Shares and 4,050,000 Shares underlying the American-style call options described in this Item 6, by, among other things, exercising certain of the American-style call options, purchasing or selling Shares, and/or purchasing or sellingoptions. Starboard V&O Fund has entered into a certain cash-settled total return swap agreement with Société Générale (“SG”) as the counterparty (the “Swap Agreement”).The swap with SG constitutes economic exposure to 4,262,031 notional Shares, representing less than 1% of the Shares outstanding, with a reference price of $7.4800 and an expiration date of April 7, 2017.The Swap Agreement provides Starboard V&O Fund with economic results that are comparable to the economic results of ownership but does not provide it with the power to vote or direct the voting or dispose of or direct the disposition of the Shares that are the subject of the Swap Agreement. Starboard S LLC has entered into certain cash-settled total return swap agreements with SG as the counterparty.The swaps with SG constitute economic “short” exposure to 37,877 notional Shares, 38,838 notional Shares, 21,211 notional Shares, and 156,521 notional Shares, respectively, with a reference price of $7.5550, $7.5110, $7.5670 and $7.4800 respectively, and an expiration date of December 8, 2016, December 8, 2016, December 8, 2016 and April 7, 2017, respectively.Because the number of Shares owned by Starboard S LLC exceeds the number of Shares represented by its "short" swap position, Starboard S LLC is "net long" with respect to the Shares to the extent of such excess, and has hedged both the economic benefits and economic risks of owning the number of Shares equal to its "short" swap position. Starboard C LP has entered into certain cash-settled total return swap agreements with SG as the counterparty.The swaps with SG constitute economic “short” exposure to 18,465 notional Shares, 18,934 notional Shares, 10,341 notional Shares, and 66,815 notional Shares, respectively, with a reference price of $7.5550, $7.5110, $7.5670 and $7.4800 respectively, and an expiration date of December 8, 2016, December 8, 2016, December 8, 2016 and April 7, 2017, respectively.Because the number of Shares owned by Starboard C LP exceeds the number of Shares represented by its "short" swap position, Starboard C LP is "net long" with respect to the Shares to the extent of such excess, and has hedged both the economic benefits and economic risks of owning the number of Shares equal to its "short" swap position. Starboard Value LP through the Starboard Value LP Accounts has entered into certain cash-settled total return swap agreements with SG as the counterparty. The swaps with SG constitute economic “short” exposure to 81,013 notional Shares, 130,914 notional Shares, 6,565 notional Shares, 172,151 notional Shares, 315,165 notional Shares, 307,383 notional Shares, and 1,908,838 notional Shares, respectively, with a reference price of $6.2660, $6.7852, $7.6100, $7.5670, $7.5110, $7.5550, and $7.4800 respectively, and an expiration date of November 7, 2016, November 17, 2016, December 1, 2016, December 8, 2016, December 8, 2016, December 8, 2016, and April 7, 2017, respectively. Because the number of Shares owned by Starboard Value LP through the Starboard Value LP Accounts exceeds the number of Shares represented by its "short" swap position, Starboard Value LP through the Starboard Value LP Accounts is "net long" with respect to the Shares to the extent of such excess, and has hedged both the economic benefits and economic risks of owning the number of Shares equal to its "short" swap position. Each of Starboard V&O Fund, Starboard S LLC, Starboard C LP, and Starboard Value LP through the Starboard Value LP Accounts purchased listed American-style call options referencing an aggregate of 1,262,200 Shares, 281,400 Shares, 136,400 Shares, and 2,370,000 Shares, respectively, which have an exercise price of $8.00 per Share and expire on January 15, 2016. 22 CUSIP NO. 676220106 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:November 13, 2015 STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD By: Starboard Value LP, its investment manager STARBOARD VALUE AND OPPORTUNITY S LLC By: Starboard Value LP, its manager STARBOARD VALUE AND OPPORTUNITY C LP By: Starboard Value R LP its general partner STARBOARD VALUE R LP By: Starboard Value R GP LLC, its general partner STARBOARD VALUE LP By: Starboard Value GP LLC, its general partner STARBOARD VALUE GP LLC By: Starboard Principal Co LP, its member STARBOARD PRINCIPAL CO LP By: Starboard Principal Co GP LLC, its general partner STARBOARD PRINCIPAL CO GP LLC STARBOARD VALUE R GP LLC By: /s/ Jeffrey C. Smith Name: Jeffrey C. Smith Title: Authorized Signatory /s/ Jeffrey C. Smith JEFFREY C. SMITH Individually and as attorney-in-fact for Mark R. Mitchell, Peter A. Feld, T-S Capital Partners, LLC, David Siegel and Robert Telles 23 CUSIP NO. 676220106 SCHEDULE A Transactions in the Shares During the Past 60 Days Nature of the Transaction Amount of Securities Purchased / (Sold) Price Per Share($) Date of Purchase / Sale STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD Sale of Cash-Settled Total Return Swap 09/25/2015 Sale of Cash-Settled Total Return Swap 09/30/2015 Sale of Cash-Settled Total Return Swap 10/02/2015 Purchase of Cash-Settled Total Return Swap 10/05/2015 Purchase of Cash-Settled Total Return Swap 10/07/2015 Sale of Cash-Settled Total Return Swap 10/14/2015 Sale of Cash-Settled Total Return Swap 10/26/2015 Purchase of Cash-Settled Total Return Swap 11/02/2015 Sale of Cash-Settled Total Return Swap 11/02/2015 Sale of Cash-Settled Total Return Swap 11/03/2015 Sale of Cash-Settled Total Return Swap 11/04/2015 Sale of Cash-Settled Total Return Swap 11/05/2015 STARBOARD VALUE AND OPPORTUNITY S LLC Sale of Cash-Settled Total Return Swap 09/25/2015 Sale of Cash-Settled Total Return Swap 09/30/2015 Sale of Cash-Settled Total Return Swap 10/02/2015 Purchase of Cash-Settled Total Return Swap 10/05/2015 Purchase of Cash-Settled Total Return Swap 10/07/2015 CUSIP NO. 676220106 Sale of Cash-Settled Total Return Swap 10/14/2015 Sale of Cash-Settled Total Return Swap 10/26/2015 Purchase of Cash-Settled Total Return Swap 11/02/2015 Sale of Cash-Settled Total Return Swap* 11/02/2015 Sale of Cash-Settled Total Return Swap* 11/03/2015 Sale of Cash-Settled Total Return Swap* 11/04/2015 Sale of Cash-Settled Total Return Swap* 11/05/2015 STARBOARD VALUE AND OPPORTUNITY C LP Sale of Cash-Settled Total Return Swap 09/25/2015 Sale of Cash-Settled Total Return Swap 09/30/2015 Sale of Cash-Settled Total Return Swap 10/02/2015 Purchase of Cash-Settled Total Return Swap 10/05/2015 Purchase of Cash-Settled Total Return Swap 10/07/2015 Sale of Cash-Settled Total Return Swap 10/14/2015 Sale of Cash-Settled Total Return Swap 10/26/2015 Purchase of Cash-Settled Total Return Swap 11/02/2015 Sale of Cash-Settled Total Return Swap* 11/02/2015 Sale of Cash-Settled Total Return Swap* 11/03/2015 Sale of Cash-Settled Total Return Swap* 11/04/2015 Sale of Cash-Settled Total Return Swap* 11/05/2015 * Represents a short sale. CUSIP NO. 676220106 STARBOARD VALUE LP (Through the Starboard Value LP Accounts) Sale of Cash-Settled Total Return Swap 09/25/2015 Sale of Cash-Settled Total Return Swap 09/30/2015 Sale of Cash-Settled Total Return Swap 10/02/2015 Purchase of Cash-Settled Total Return Swap 10/05/2015 Purchase of Cash-Settled Total Return Swap 10/07/2015 Sale of Cash-Settled Total Return Swap 10/14/2015 Sale of Cash-Settled Total Return Swap 10/26/2015 Purchase of Cash-Settled Total Return Swap 11/02/2015 Sale of Cash-Settled Total Return Swap* 11/02/2015 Sale of Cash-Settled Total Return Swap* 11/03/2015 Sale of Cash-Settled Total Return Swap* 11/04/2015 Sale of Cash-Settled Total Return Swap* 11/05/2015 * Represents a short sale.
